KELLEY, Judge,
dissenting.
I respectfully dissent. I would affirm the trial court as I truly believe that in this case, as in all cases, Miranda1 warnings should be mandatory. Only by giving the Miranda warnings and then the explanations do we avoid obvious confusion. It is well known through the various documentaries, visually and or audibly, that most people in this country are aware of the Miranda warnings. In fact, most people could recite them verbatim because of the intense exposure.
I believe there is obvious confusion when an explanation that you may not speak to an attorney or anyone else is given without Miranda warnings. That is directly contrary to what most people are aware are their rights under the constitution.
For these reasons, I would affirm the trial court.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).